
	

114 S2016 IS: Responsible Transfer of Firearms Act
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2016
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2015
			Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to promote the responsible transfer of
			 firearms.
	
	
		1.Short title
 This Act may be cited as the Responsible Transfer of Firearms Act. 2.Universal background checksSection 922(d) of title 18, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking It shall be unlawful for any person to sell or otherwise dispose of any firearm or ammunition to any person knowing or having reasonable cause to believe that such person and inserting Unless the transferor has taken reasonable steps to determine that the recipient is not legally barred from possessing firearms or ammunition under paragraphs (1) through (9), it shall be unlawful for any person to sell or otherwise dispose of any firearm or ammunition to a person who;
 (2)in paragraph (5), by striking who,; (3)in paragraph (6), by striking who; and
 (4)in paragraph (7), by striking who, . 